DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/382,869 filed 09/02/2016 and US Patent 10,739,142 filed 09/05/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-6, 8, and 12 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 7, 9, 12, and 14 of Meier et al., U.S Patent 10,739,142. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1, 5-6, 8, and 12 of the instant application were fully disclosed in and covered by the claims 1, 7, 9, 12, and 14 of U.S. Patent 10,739,142, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1, 8, and 15.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 8, and 15 are directed to a non-transitory computer readable medium, a system, and a method which are directed to a manufacture, machine, and process, of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “obtain an environment property map for the environment ": A person of ordinary skill in the art can obtain an environmental map. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"determine an initial camera position in the environment based on the image, the one or more environment property measurements, and environment property map": A person of ordinary skill in the art can determine camera position based on information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receive one or more environment property measurements associated with an image captured by a camera, wherein the environment property measurement is obtained in an environment”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processors”  and “system” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “receive one or more environment property measurements associated with an image captured by a camera, wherein the environment property measurement is obtained in an environment” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “processors”  and “system” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navab et al. (USPGPub 2002/0010694).	As per claim 15, Navab discloses a method, comprising: 	receiving one or more environment property measurements associated with an image captured by a camera, wherein the environment property measurement is obtained in an environment (see at least paragraph 0014; wherein deriving an image of the floor by a user-carried camera; processing the image by a user-carried computer for detecting a visual marker on the floor); 	obtaining an environment property map for the environment (see at least paragraph 0014; wherein obtaining a floor map of a site); and 	determining an initial camera position in the environment based on the image, the one or more environment property measurements, and environment property map (see at least paragraph 0014; wherein processing the image by a user-carried computer for detecting a visual marker on the floor; and calculating position and orientation of the user-carried camera with respect to the marker).	As per claim 20, Navab discloses wherein the environment property map comprises one or more environment property values associated with each of one or more locations in the environment (see at least paragraph 0015; wherein visual markers including photogrammetry markers; three-dimensional objects; three-dimensional barcodes; optical, visible, infrared or ultraviolet beacons; fluorescent markers; magnetic markers; sonar systems; radar systems; microwave beacons; microwave reflectors; physically detectable markers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 11-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Navab et al. (USPGPub 2002/0010694) in view of Klefenz (USPGPub 2010/0329513).	As per claim 1, Navab discloses executable by one or more processors to: 	receive one or more environment property measurements associated with an image captured by a camera, wherein the environment property measurement is obtained in an environment (see at least paragraph 0014; wherein deriving an image of the floor by a user-carried camera; processing the image by a user-carried computer for detecting a visual marker on the floor); 	obtain an environment property map for the environment (see at least paragraph 0014; wherein obtaining a floor map of a site); and 	determine an initial camera position in the environment based on the image, the one or more environment property measurements, and environment property map (see at least paragraph 0014; wherein processing the image by a user-carried computer for detecting a visual marker on the floor; and calculating position and orientation of the user-carried camera with respect to the marker). Navab does not explicitly mention a non-transitory computer readable medium comprising computer readable code.	However Klefenz does disclose:	a non-transitory computer readable medium comprising computer readable code (see at least paragraph 0393; wherein the invention thus also is a computer program product with program code stored on a machine-readable carrier for performing the inventive method, when the computer program product is executed on a computer).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Klefenz with the teachings as in Navab. The motivation for doing so would have to increase accuracy and reliability in a determination of a position on the basis of a camera image, see at least Klefenz paragraph 0394.	As per claims 4, 11, and 18, Klefenz discloses wherein the computer readable code to determine the initial position further comprises computer readable code to: compare the image captured by the camera with at least one reference image associated with a reference position in the environment (see at least paragraph 0054; wherein a database comparator 130 which is implemented to receive the position description 122 from the position description generator 120 and compare the same to a plurality of comparative position descriptions 132. Further, the database comparator is implemented to obtain information 134 about a position as a result based on the result of the comparison between the position description 122 and the comparative position descriptions 132).	As per claims 5, 12, and 19, Navab disclose further comprising computer readable code to determine a pose of the camera based on the comparison of the image captured by the camera with the at least one reference image associated with a reference position in the environment (see at least paragraph 0014; wherein processing the image by a user-carried computer for detecting a visual marker on the floor; and calculating position and orientation of the user-carried camera with respect to the marker).	As per claims 6 and 13, Navab discloses wherein the environment property map comprises one or more environment property values associated with each of one or more locations in the environment (see at least paragraph 0015; wherein visual markers including photogrammetry markers; three-dimensional objects; three-dimensional barcodes; optical, visible, infrared or ultraviolet beacons; fluorescent markers; magnetic markers; sonar systems; radar systems; microwave beacons; microwave reflectors; physically detectable markers).	As per claim 8, Navab discloses a system comprising: 	one or more processors (see at least paragraph 0024; wherein computer); and 	executable by the one or more processors (see at least paragraph 0024; wherein computer) to: 	receive one or more environment property measurements associated with an image captured by a camera, wherein the environment property measurement is obtained in an environment (see at least paragraph 0014; wherein deriving an image of the floor by a user-carried camera; processing the image by a user-carried computer for detecting a visual marker on the floor); 	obtain an environment property map for the environment (see at least paragraph 0014; wherein obtaining a floor map of a site); and 	determine an initial camera position in the environment based on the image, the one or more environment property measurements, and environment property map (see at least paragraph 0014; wherein processing the image by a user-carried computer for detecting a visual marker on the floor; and calculating position and orientation of the user-carried camera with respect to the marker). Navab does not explicitly mention one or more computer readable media comprising computer readable code.	However Klefenz does disclose:	one or more computer readable media comprising computer readable code (see at least paragraph 0393; wherein the invention thus also is a computer program product with program code stored on a machine-readable carrier for performing the inventive method, when the computer program product is executed on a computer).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Klefenz with the teachings as in Navab. The motivation for doing so would have to increase accuracy and reliability in a determination of a position on the basis of a camera image, see at least Klefenz paragraph 0394.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Navab et al. (USPGPub 2002/0010694), in view of Klefenz (USPGPub 2010/0329513), and further in view of Gowda et al. (USPGPub 2019/0137633).
	As per claims 2 and 9, Navab and Klefenz do not explicitly mention further comprising computer readable code to: select a data set in accordance with the initial position; and refine the initial position based on the selected data set.	However Gowda does disclose:	further comprising computer readable code to: select a data set in accordance with the initial position; and refine the initial position based on the selected data set (see at least paragraph 0010; wherein determining a 3D camera pose rotation matrix based on the attitude of the UAV, receiving image data from a camera mounted on the UAV and performing computer vision image search computations for analyzing the image data received from the UAV in real time using the 3D camera pose rotation matrix).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gowda with the teachings as in Navab and Klefenz. The motivation for doing so would have to magnitude reduction in the search space of spatial computer vision heuristics, see at least Gowda paragraph 0018.	As per claims 3 and 10, Gowda discloses wherein refining the initial position comprises utilizing a computer vision technique (see at least paragraph 0010; wherein determining a 3D camera pose rotation matrix based on the attitude of the UAV, receiving image data from a camera mounted on the UAV and performing computer vision image search computations for analyzing the image data received from the UAV in real time using the 3D camera pose rotation matrix).

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Navab et al. (USPGPub 2002/0010694), in view of Klefenz (USPGPub 2010/0329513), and further in view of Todeschini et al. (USPGPub 2017/0124396).	As per claims 7 and 14, Navab and Klefenz do not explicitly mention wherein the one or more environment property measurements is captured by a sensor communicably coupled to the camera.	However Todeschini does disclose:	wherein the one or more environment property measurements is captured by a sensor communicably coupled to the camera (see at least paragraph 0032; wherein depth sensors (i.e., range cameras) may produce these range images using one of several possible techniques (e.g., stereo triangulation, sheet of light triangulation, structured light, time of flight, interferometry, coded aperture, etc.). Structure light depth sensors, for example, illuminate an environment with a specially designed light pattern (e.g., points, checkerboard, lines, etc.). The reflected light pattern is compared to a reference pattern to obtain a range image).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Todeschini with the teachings as in Navab and Klefenz. The motivation for doing so would have been to dynamically creating and updating positing mapping, see at least Todeschini paragraph 0005.

Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Navab et al. (USPGPub 2002/0010694) in view of Gowda et al. (USPGPub 2019/0137633).	As per claim 16, Navab does not explicitly mention further comprising selecting a data set in accordance with the initial position; and refining the initial position based on the selected data set.	However Gowda does disclose:	further comprising selecting a data set in accordance with the initial position; and refining the initial position based on the selected data set (see at least paragraph 0010; wherein determining a 3D camera pose rotation matrix based on the attitude of the UAV, receiving image data from a camera mounted on the UAV and performing computer vision image search computations for analyzing the image data received from the UAV in real time using the 3D camera pose rotation matrix).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gowda with the teachings as in Navab. The motivation for doing so would have to magnitude reduction in the search space of spatial computer vision heuristics, see at least Gowda paragraph 0018.	As per claims 3, 10, and 17, Gowda discloses wherein refining the initial position comprises utilizing a computer vision technique (see at least paragraph 0010; wherein determining a 3D camera pose rotation matrix based on the attitude of the UAV, receiving image data from a camera mounted on the UAV and performing computer vision image search computations for analyzing the image data received from the UAV in real time using the 3D camera pose rotation matrix).



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0347006 – Provides a system and method for configuring one or more imaging sensors of an imaging device to capture digital images for digital pulse recognition demodulation.	USPGPub 2017/0178360 – Provides the field of location systems, and more particularly to a method, apparatus and system for localization based on coded light.
	USPGPub 2013/0297205 – Provides a system and method for indoor navigation, and more particularly, to system and method for indoor navigation, which may provide location information of a user indoors based on an image obtained by photographing surrounding environments by using a mobile device provided with a camera.
	USPGPub 2012/0237085 – Provides a method for determining the pose of a camera relative to a real environment and to a method for recognizing an object of a real environment in an image taken by a camera. Furthermore, the invention relates to a method for providing a data model that is intended to be compared with data of an image taken by a camera in a method for determining the pose of a camera relative to a real object of a real environment or in a method for recognizing an object of a real environment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662